Citation Nr: 0305409	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for psychophysiological 
cardiovascular disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1947 
and from January 1951 to August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected psychophysiological 
cardiovascular disorder.  

During the videoconference hearing before the undersigned, 
the veteran sought to reopen his claim for service connection 
for organic heart disease.  Since this matter was not 
certified or developed for appeal, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

No psychiatric symptoms or psychiatric disability has been 
demonstrated on the most recent Department of Veterans 
Affairs (VA) examinations.  


CONCLUSION OF LAW

A rating in excess of 10 percent for psychophysiological 
cardiovascular disorder is denied.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9421 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in January 2003, the veteran was apprised of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

In a statement dated in November 1995, and received in April 
1998, a private physician noted that the veteran had coronary 
artery disease.  He concluded that he was not sure that he 
could relate the veteran's heart disease to any problem with 
the nervous system or the brain.  

A VA psychiatric examination was conducted in June 1998.  The 
veteran stated that he had never received any psychiatric 
care, and he denied all psychiatric symptoms.  A mental 
status evaluation revealed that the veteran was calm, 
cooperative and spontaneous throughout the interview.  He 
made good social contact and developed good rapport.  There 
was never any evidence of looseness, tangentiality, flight of 
ideas, pressured speech or thought blocking.  The veteran 
denied difficulty with sleep or appetite.  He denied any 
significant anxiety, panic attacks, sudden episodes of 
shortness of breath, choking, dizziness, sweating or other 
symptoms of panic attacks.  There were no obsessions, 
preoccupations, compulsions or rituals.  The diagnosis was no 
mental disorder.  The examiner commented that he could find 
no indication for a psychological cause for the veteran's 
cardiovascular symptomatology.

In testimony at a RO hearing in November 1998, the veteran 
denied he was currently receiving psychiatric treatment.

The veteran was again afforded a VA psychiatric examination 
in June 1999.  The examiner noted that he had reviewed the 
claims folder.  It was reported that the veteran did not have 
any significant psychiatric symptoms, and he was not 
receiving any psychiatric treatment.  On mental status 
evaluation, the veteran was neatly dressed and well groomed.  
There was no looseness of associations, flight of ideas, 
pressured speech or thought blocking.  His mood did not 
appear to be depressed.  He did not appear depressed, anxious 
or restless.  He denied any difficulty with sleep, appetite 
or activities of daily living, anxiety, panic attacks or 
obsessive thoughts.  He denied delusions, hallucinations or 
depressed mood.  The pertinent diagnosis was no significant 
psychiatric diagnosis.

Of record are various articles on stress and heart disease.

The veteran testified before the undersigned Veterans Law 
Judge in August 2002.  He expressed his belief that he 
currently did not have, and had never had, a psychiatric 
disability.

In a statement dated in January 2003, a private physician 
related that the veteran developed symptoms of chest pain, 
dizziness and palpitations in service.  It was his sense that 
these symptoms were poorly understood and that the veteran 
was given a diagnosis of psychophysiologic cardiac disorder.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).



General Rating Formula for Psychoneurotic Disorders (in 
pertinent part):                     

      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9421.  

The veteran has been afforded two psychiatric examinations by 
the VA during the course of his appeal.  It is clear from the 
results of those examinations that the veteran does not have 
any psychiatric symptoms.  There is no indication in the 
record that the veteran is on medication for any psychiatric 
symptoms.  Indeed, the veteran has specifically denied 
receiving any psychiatric care.  The medical findings in this 
case demonstrate that the veteran's service-connected 
disability has not increased in severity.  These findings are 
of great probative value.  As such, the preponderance of the 
evidence is against entitlement to a higher rating.  


ORDER

An increased rating for psychophysiological cardiovascular 
disorder is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

